Citation Nr: 1506887	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on July 24, 2012.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to September 1992.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the North Florida/South Georgia Veterans Health System (VAMC).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the unauthorized medical care that she received on July 24, 2012, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health, and VA facilities were not feasibly available for treatment.


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of unauthorized medical expenses incurred on July 24, 2012.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered for an adjudicated service-connected disability; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency' is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  In addition, a VA facility would not be feasibly available if there were evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

The Veteran was treated for severe low back pain which prevented her from getting out of her work chair at the Baptist Medical Center, a non-VA facility on July 24, 2012.  She seeks payment and/or reimbursement of the charges for her care at that time.  Specifically, she seeks reimbursement for $805.00 (ALS Emergency Medical Service); $2,416.30 (Baptist Medical Center); $203.00 (Dr. Mori, Bean, and Brooks); and $575.00 (Emergency Resource Group).  Inasmuch as the Veteran is service connected for a low back disability, the emergency room treatment that she received on that date was for a service-connected disability.

The relevant facts in this case are not in dispute.  Of record is the emergency department report from the Baptist Medical Center dated July 24, 2012, which reflects that the Veteran presented to the emergency room following what she described as the inability to move and severe back pain.  (See July 2013 Written Statement).  Prior to her arrival, she was at work when she experienced sharp pain in her lower back that prevented her from moving.  Her co-worker called 9-1-1.  Emergency medical personnel arrived and transported the Veteran to the Baptist Medical Center on July 24, 2012 on an emergency basis.  Evidence further shows that the Veteran had previously called her VA provider's office on July 24, 2012 and reported that she had back pain that was at a 10/10 level.  The Veteran stated that she could arrive for an appointment early.  The nurse advised the Veteran that the physician's assistant (PA) would be contacted and to await further orders.  A note from the PA dated the following day (July 25) indicated that the Veteran should come in on July 26 to be evaluated.

The record indicates that this was the first time that the Veteran experienced paralyzing pain in her back which incapacitated her.  After arriving at the Baptist Medical Center, the Veteran was provided with pain suppressing medication and diagnostic testing to determine the pathology of her pain.  It does not appear and there is no evidence to support that the Veteran made any decision regarding the treatment she received at this hospital to include the diagnostic testing.  Furthermore, it also appears that the Veteran left on the same day when her condition stabilized, diagnostic testing had determined the nature of the pain, and thus, there was no longer an emergent circumstance.

Inasmuch, as the Veteran is service-connected for lower back pain (herniated nucleus pulposus L5-S1 status post discectomy L4-5), rated as 10 percent disabling, the emergency room treatment that she received on July 24, 2012, was for severe back pain due to a service-connected disability.  Further, given the severe pain (i.e., 10/10) and paralysis that the Veteran experienced, the Veteran's medical condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her life or health.  In so finding, the Board emphasizes the provision under 38 U.S.C.A. § 1728, as to whether a medical emergency existed, which indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would have been hazardous to life or health.

The Board further notes that at the time of the incident, the nearest VA Medical Center (VAMC) was in Gainesville, Florida or Lake City VAMC (which handles emergent care) was not within reasonable traveling distance, 72 and 60 miles away, respectively.  Although there is an outpatient clinic in Jacksonville, Florida, the clinic refers emergent cases to either local hospitals or Gainesville VAMC.  In addition, a VA note from a PA reveals that the Veteran could not been seen until July 26.  Given the Veteran's pain-induced immobility, the decision on the part of the EMS personnel, and the fact that the VAMC in Gainesville and Lake City were also not a feasible option for the Veteran, the criteria for payment or reimbursement are met under 38 U.S.C.A. § 1728.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on July 24, 2012 is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


